MARCUS, Justice.*
Hubern Ray Doxey was charged in separate informations with four counts of theft of livestock allegedly occurring on July 18, 21, 28 and August 1, 1979. Defendant entered a plea of guilty to each count on August 29, 1979, and was sentenced on October 9, 1979, to serve five years at hard labor on each count; sentences were directed to be served concurrently. On appeal, based upon objections at the time of sentencing, defendant urges in an assigned error that the trial judge erred in failing to comply with the sentencing guidelines set forth in La.Code Crim.P. art. 894.1 and that the sentences imposed are excessive.
Our review of the sentencing hearing does not indicate that the trial judge considered the recent amendment to the penalty provision of La.R.S. 14:67.1 in his determination of the sentences to be imposed. For the reasons assigned in State v. Wright, La.App., 384 So.2d 399, handed down this date, the trial judge should have considered the amendment in imposing sentences on defendant.
Since we are unable to review the exces-siveness of defendant’s sentences because they were imposed without proper compliance with La.Code Crim.P. art. 894.1, we must set aside the sentences and remand for resentencing.
DECREE
For the reasons assigned, the convictions are affirmed; the sentences are vacated and set aside and the case is remanded to the district court for resentencing of defendant according to law and consistent with the views herein expressed.

The Honorable EDWIN W. EDWARDS participated in this decision as an Associate Justice Ad Hoc.